        Case 3:20-cv-00646-JAM Document 109 Filed 08/31/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


CONNECTICUT CITIZENS DEFENSE    :                   NO.: 3:20-CV-00646 (JAM)
LEAGUE, INC., AMY JONES, TODD   :
SKILTON, JOHN LOWMAN, JOSEPH    :
COLL, TANYSHA BROWN and         :
DANIEL GERVAIS                  :
                                :
v.                              :
                                :
NED LAMONT, JAMES ROVELLA, PAUL :
MELANSON, ANDREW COTA, BRIAN    :
GOULD and JAMES KENNY           :                   AUGUST 31, 2021


                                 MOTION TO DISMISS
       Defendants PAUL MELANSON, and JAMES KENNY hereby move this Court

pursuant to Federal Rules of Civil Procedure Rule 12(b)(6) to dismiss Count One and

Count Two of the Plaintiffs’ First Amended Complaint (Doc. 26), filed on May 15, 2020,

for failure to state a claim upon which relief can be granted. Filed concurrently herewith

is a memorandum in support of the Defendants’ motion, which is incorporated herein by

reference.

       WHEREFORE, the Defendants, PAUL MELANSON and JAMES KENNY,

respectfully request that the Court grant their Motion to Dismiss as to Counts One and

Two of the Plaintiffs’ First Amended Complaint.
Case 3:20-cv-00646-JAM Document 109 Filed 08/31/21 Page 2 of 3




                              DEFENDANTS,
                              PAUL MELANSON , IN HIS OFFICIAL
                              CAPACITY AND JAMES KENNY, IN HIS
                              OFFICIAL CAPACITY



                              By /s/ Thomas R. Gerarde
                                Thomas R. Gerarde
                                ct05640
                                Eric E. Gerarde
                                ct31120
                                Howd & Ludorf, LLC
                                65 Wethersfield Avenue
                                Hartford, CT 06114
                                (860) 249-1361
                                (860) 249-7665 (Fax)
                                E-Mail: tgerarde@hl-law.com
                                E-Mail: egerarde@hl-law.com
        Case 3:20-cv-00646-JAM Document 109 Filed 08/31/21 Page 3 of 3




                                    CERTIFICATION

       This is to certify that on August 31, 2021, a copy of the foregoing Motion to
Dismiss was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of
the Court’s electronic filing system or by mail to anyone unable to accept electronic filing
as indicated on the Notice of Electronic Filing. Parties may access this filing through the
Court’s CM/ECF System.

Craig C. Fishbein Esq.
Fishbein Law Firm, LLC
100 South Main Street
Wallingford, CT 06492

Doug Dubitsky, Esq.
Law Offices of Doug Dubitsky
P.O. Box 70
North Windham, CT 06256

Stephen Finucane, Esq.
Attorney General's Office - Sherman St (Htfd)
110 Sherman St.
Hartford, CT 06105

Matthew B. Beizer , Esq.
Attorney General's Office
MacKenzie Hall
110 Sherman St.
Hartford, CT 06105-2294

John Paul Marini , Esq.
Marino, Zabel & Schellenberg, PLLC
657 Orange Center Rd
Orange, CT 06401

James Newhall Tallberg Esq.
Patrick D Allen Esq.
Karsten & Tallberg LLC
500 Enterprise Drive, Suite 4B
Rocky Hill, CT 06067


                                           /s/ Thomas R. Gerarde
                                              Thomas R. Gerarde
